DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6, 10-13, and 16-19 are amended. Claims 9 and 20 are cancelled. Claims 21 and 22 are new.
Claims 1-8, 10-19, 21, and 22 are pending for examination below.

Response to Arguments
Applicant's arguments filed 12 November 2020 have been fully considered but they are not persuasive.
Applicant argues on page 1 of the Remarks that the range of less than or equal to 1ppm as in amended claim 1 cannot be discerned from a mere teaching of less than 2%, and cites a particular portion of the MPEP in 2144.05, which Applicant argues states that if a range is very broad, it might present a situation analogous to species/genus obviousness issues.
In response, the Examiner notes that the section previous to the section cited by Applicant recites first that a broad range encompassing a somewhat narrower range is sufficient to establish prima facie case of obviousness (MPEP 2144.05(I), third paragraph), and then goes on to state, as Applicant notes, that a very broad range “might” present a case of obviousness analogous to species/genus obviousness. However, the Examiner notes that the case cited as precedent for this suggestion, In re 
	Applicant also argues on page 2 of the Remarks that with regard to claim 14, the Office action has not established that the purity is a result-effective variable which can be optimized, and that there is no teaching as to how the purity is achieved.
In response, the Examiner did not intend to invoke the result-effective variable argument, and has modified the language of the rejection of claim 14 below for clarity. The Examiner was merely trying to argue that because Hagan teaches producing a pure stream of olefin, and Aram teaches that C6 olefins are desirable, one of ordinary skill in the art would obtain a pure C6 stream from the separation. Further, the term “pure” would be considered to mean as close to 100% by weight of the C6 (hexene) as possible, as this is the conventional meaning of a pure stream. Thus, the teachings of a pure stream in Hagan with the teaching of a C6 stream in Aram would provide motivation to produce a pure C6 stream, meaning about 100% by weight hexene, as claimed, absent any evidence to the contrary. In response to the argument that Hagan and Aram do not teach how to achieve the purity, the Examiner notes that Hagan in .

Claim Objections
Claim 13 is objected to because of the following informalities:  
With regard to claim 13, the claim recites “1-octane”. This appears to be a typographical error of “1-octene” as seen in paragraphs [0012], [0015], [0026], and [0035]) of the instant specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, the claim recites “wherein the feed stream is a product of a mixture of hydrocarbons with dissolved polymer.” It is unclear how one gets a product merely from the recitation of a mixture of hydrocarbons with dissolved polymer, as there are no processing steps recited. Thus, it is unclear whether there is a difference between the recitations of “a mixture of hydrocarbons with dissolved polymer” and “a product of a mixture hydrocarbons with dissolved polymer.”
For purposes of examination, the instant specification recites “The feed stream can comprise a mixture of hydrocarbons and dissolved polymer” in paragraph [0012]), and this is how the claim phrasing will be interpreted. Appropriate amendment is respectfully requested.
With regard to claim 12, the claim recites “the C12+ fraction comprises…catalyst de-composition”. It is unclear whether “catalyst decomposition” is an impurity produced when the catalyst is deactivated, or if it is referring to a deactivated catalyst itself. Also, the phrase is spelled “catalyst decomposition” in the specification but “catalyst de-composition” in the claims, which appears to be a typographical error and should be the same for consistency. 
For purposes of examination, the instant specification does not further define catalyst decomposition. However, it is stated multiple times that other streams after separating the C12+ are free of “deactivated catalyst”. Thus, “catalyst decomposition” will be considered to mean the deactivated catalyst. Appropriate clarification and/or amendment is respectfully requested.
With regard to claim 16, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For purposes of examination, claim 16 will be interpreted as only being limited to the broader recitation before the use of the term “preferably”, which is “free of high temperature resistant materials”. Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hagan et al. (US 3,751,518).
With regard to claim 1, Hagan teaches a method for separation of alpha olefins (column 3, lines 42-44) comprising the following steps:
a) passing a stream comprising alpha olefins (column 6, lines 57-58) to a column 21 to separate butene as an overhead stream and the remaining olefins (C6+) as the bottoms stream 9 (column 7, lines 36-40, Fig. 2).
b) passing the stream 9 to a second column 22 to separate an overhead stream 25 comprising C6, C8, and C10 olefins and a bottoms stream comprising C12+ olefins (column 7, lines 50-55, Fig. 2).
c) passing the C6-C10 stream 25 to a preparation zone 41 (third column) where various pure fractions or blends can be prepared, and producing an overhead stream comprising C6-C10 olefins (column 8, lines 26-30, Fig. 2).
Hagan is silent with regard to the content of polymer in the C6, C8, and C10 overhead fraction 25 from the second column. However, Hagan teaches in an example that the overhead stream 25 may comprise less than 2% other carbon numbered products (column 11, lines 21-22). Therefore, one of ordinary skill in the art would reasonably conclude that the overhead stream 25 would comprise less than 2 wt% polymers, because polymers would be other carbon numbered products as claimed. This overlaps the range of less than or equal to 1 ppm polymer of instant claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 2, Hagan teaches that the source of the feed is ethylene growth displacement (ethylene oligomerization) (column 3, lines 37-38). Hagan does not explicitly teach that the ethylene oligomerization product includes dissolved polymer. However, The instant specification recites that oligomerization products often comprise a mixture of hydrocarbons and dissolved polymers (paragraph [0002]) and that the source of the feed can be an ethylene oligomerization product (paragraph [0012]). Therefore, one of ordinary skill in the art would reasonably conclude that the ethylene oligomerization of Hagan would produce a similar product of a mixture of hydrocarbons with dissolved polymer, as claimed, absent any evidence to the contrary.
With regard to claim 3, Hagan teaches that the feed comprises small amounts of internal vinylidene olefins (column 10, line 64).
With regard to claim 4, Hagan teaches that the feed is a product of ethylene growth displacement (ethylene oligomerization) (column 3, lines 37-38). Hagan does not explicitly teach that the ethylene oligomerization product includes polyethylene. However, one of ordinary skill in the art would understand that oligomerization of ethylene produces some amount of polyethylene, absent any evidence to the contrary. 
With regard to claim 5, Hagan teaches withdrawing the butene (C4- fraction) as overhead stream 8 (column 7, lines 43-44, Fig. 2).
With regard to claim 6, Hagan teaches that the solvent for the catalyst can be an aromatic hydrocarbon (column 6, lines 35-36) and that the reaction products include the solvent in the distillation steps (column 7, lines 14-15).
With regard to claim 10, Hagen teaches that the butene fraction (C4- fraction) comprises n-butene (1-butene) (column 7, line 46).
With regard to claim 11, Hagan teaches that the butene fraction (C4- fraction) comprises n-butene (1-butene) which can be recycled to the reaction (column 7, lines 44-46). Hagan teaches previously separating an ethylene fraction including other light inerts from the reaction product, where the ethylene fraction is also recycled to the reaction (column 6, lines 62-65). The inerts are considered to include methane, because Hagan teaches a similar ethylene oligomerization reaction and thus would be expected to have a similar product include methane, as claimed. While Hagan does not specifically teach separating a C4- fraction such that the C4- fraction includes methane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the ethylene and n-butene together, rather than in separate steps as taught by Hagan, because both the ethylene and n-butene are recycled to the reaction, and separating the fractions together would allow for a reduction in number of separation columns and the cost of the columns. Also, generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to simultaneously separate the ethylene, lights, and n-butene, thus forming a C4- fraction which includes methane as claimed, absent any evidence to the contrary. 
With regard to claim 12, Hagan teaches that the reaction product is treated with a caustic solution in a manner to deactivate the catalyst and permit the desired product fractions to be recovered (column 7, lines 6-8). Therefore, one of ordinary skill in the art would reasonably conclude that some amount of the compound used to deactivate the catalyst (catalyst deactivator agent) would remain the product after deactivation. Further, because the boiling point of the caustic solution is much higher than the boiling point of the C4-C10 alpha olefins, one of ordinary skill in the art would reasonably conclude that the remaining caustic would be present in the C12+ fraction, absent any evidence to the contrary. 
With regard to claim 13, Hagan teaches that the overhead fraction 25 (C10- fraction) comprises 1-octene (column 7, line 53).
With regard to claims 16 and 18, Hagan is silent with regard to the composition of the preparation zone (third column) and column internals, and teaches conventional distillation for the separation process (column 5, lines 37-38). Therefore, one of ordinary skill in the art would reasonably conclude that the columns are free from high temperature resistant materials and a special design of column internals as claimed, absent any evidence to the contrary. 
With regard to claim 17, Hagan is silent with regard to the bottom portion of the preparation zone (third column) being free from a bottom portion that is extended compared to the first and second columns, and Fig 2 shows that zone 41 (third column) does not appear to be any larger than columns 21 or 22 (first and second columns). Therefore, one of ordinary skill in the art would reasonably conclude that the bottom portion of the preparation zone (third column) is free from a bottom portion that is extended compared to the first and second columns, as claimed, absent any evidence to the contrary. 
With regard to claim 19, Hagan teaches that the pressure of the column 21 (first column) is 52 psig (359 kPa) (column 11, line 10), which is within the range of 250-3500 kPa of instant claim 19.
With regard to claims 21 and 22, Hagan is silent with regard to the composition of the preparation zone (third column), and teaches conventional distillation for the separation process (column 5, lines 37-38). Therefore, one of ordinary skill in the art would reasonably conclude that the columns are free from the specific high temperature resistant materials listed in claims 21 and 22, absent any evidence to the contrary.
Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hagan et al. (US 3,751,518) as applied to claim 1 above, and further in view of Azam et al. (US 2015/0299069).
With regard to claims 7 and 8, Hagan teaches the method above, where the overhead stream 25 comprising C6, C8, and C10 olefins is passed to the preparation zone 41 (third column), and that in this preparation zone various pure fractions or blends can be prepared as olefin feed or separated and sent to storage and/or otherwise employed (column 8, lines 27-30). Hagan also teaches that the catalyst is fed to the ethylene growth zone in the presence of an inert solvent, which can be toluene (column 6, line 35). While Hagan does not specifically teach that the solvent is present in the C6-C10 feed to the preparation zone (third column), Hagan teaches separating the alpha olefin feed by distillation, which is performed by boiling point. The boiling point of toluene falls within the range of the boiling points of the C6-C10 alpha olefins of Hagan. Thus, one of ordinary skill in the art would understand that when toluene is present as the solvent for the reaction, the feed stream comprising C6-C10 olefins also comprises the toluene, absent any evidence to the contrary. 
	Hagan is silent with regard to separating C7+ as a bottoms stream in the preparation zone 41 (third column).
Azam teaches a method for oligomerization of olefin and separation of the alpha olefins (paragraphs [0002]-[0003]) where the separation produces a preferably desired C6 fraction for purification and further copolymerization (paragraph [0024]) as well as reduced expenditures (paragraph [0038]). Azam further teaches separating C6 overhead from the C8 and C10 alpha olefins and toluene (C7+) bottoms in column 90 and separating toluene (C7) overhead from the C8-C10 fraction bottoms in column 100 (paragraph [0048], Fig. 2). This is equivalent to separating C7+ as a bottoms stream, passing the C7+ to a fourth column, and separating C7 overhead and C8-C10 in the bottoms of instant claims 7 and 8.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the separation of Azam as the preparation zone of Hagan, because Hagan teaches that the preparation zone produces various pure fractions which can be otherwise employed (column 8, lines 27-30), and Azam teaches that C6 is a desirable fraction for further copolymerization (paragraph [0024]) and further teaches that separating C6 by separating C6 overhead from C7+ bottoms in a first column and toluene overhead from C8-C10 in a second column produces the desired C6 fraction and further provides reduced expenditures for the separation (paragraph [0038]).
	 With regard to claims 14 and 15, Hagan teaches the method above, where the overhead stream 25 comprising C6, C8, and C10 olefins is passed to the preparation zone 41 (third column), and that in this preparation zone various pure fractions or blends can be prepared as olefin feed or separated and sent to storage and/or otherwise employed (column 8, lines 27-30).
Hagan is silent with regard to separating C6 as an overhead stream with greater than or equal to 99% hexene by weight and less than 1 ppm solvent, by-products, and deactivated catalyst in the preparation zone 41 (third column).
Azam teaches a method for oligomerization of olefin and separation of the alpha olefins (paragraphs [0002]-[0003]) where the separation produces a preferably desired C6 fraction for purification and further copolymerization (paragraph [0024]) and reduced expenditures (paragraph [0038]). Azam further teaches separating hexene overhead from the C8 and C10 alpha olefins and toluene (C7+) bottoms in column 90 (paragraph [0048], Fig. 2). This is equivalent to separating C6 as an overhead stream of instant claims 14 and 15.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the separation of Azam as the preparation zone of Hagan and produce a C6 fraction, because Hagan teaches that the preparation zone produces various pure fractions which can be otherwise employed (column 8, lines 27-30), and Azam teaches that C6 is a desirable fraction for further copolymerization (paragraph [0024]).
Azam does not specifically teach that the hexene stream comprises greater than or equal to 99% hexene by weight and less than 1 ppm solvent, by-products, and deactivated catalyst. However, Hagan teaches separating pure fractions (column 8, lines 27-30) and Azam teaches that C6 is separated as a desired fraction for further copolymerization (paragraph [0024]) and also teaches a similar process for separation comprising separating C6 overhead from a C7+ bottoms stream (paragraph [0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a hexene stream having about 100% hexene and less than 1 ppm solvent, by-products, and deactivated catalyst because Hagan teaches separating pure fractions and Azam teaches that C6 (hexene) is a desired fraction, and it is reasonable to conclude that a pure C6 fraction would include about 100% hexene and less than 1ppm solvent, by-products, and deactivated catalyst, as claimed, absent any evidence to the contrary. This amount of about 100% is within the range of greater than or equal to 99% by weight of instant claim 14. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772